                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

   SHERYL WARNER                                      §
                                                      § Civil Action No. 4:18-CV-317
   v.                                                 § (Judge Mazzant/Judge Nowak)
                                                      §
   COMMISSIONER, SSA                                  §

                            MEMORANDUM OPINION AND ORDER

          The Court, having reviewed Plaintiff’s Application for Attorney Fees Under the Equal

  Access to Justice Act (Dkt. #22) and Commissioner’s Response (Dkt. #24), wherein

  Commissioner does not object to the requested fee, finds that Plaintiff’s Application is well taken

  and should be granted. Accordingly,

          It is therefore ORDERED that Plaintiff’s Motion for Attorney Fees Pursuant to the Equal

  Access to Justice Act (Dkt. #22) is GRANTED, and the Commissioner is directed to pay four

  thousand, eight hundred ten dollars and fifty-three cents ($4,810.53) in attorney’s fees; Plaintiff is

. further entitled to reimbursement of four hundred dollars ($400.00) as reasonable costs to be paid

  out of the Judgment Fund. Payment shall be made payable to Plaintiff and mailed to Plaintiff’s

  counsel of record.

          IT IS SO ORDERED.

          SIGNED this 7th day of January, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
